          Case 3:20-cv-00489-CL          Document 20       Filed 04/06/21     Page 1 of 2




H. Peter Evans, OSB 012532
Attorney for Plaintiff
Evans & Evans, PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Ph. 503-200-2723; Fx. 360-828-8724
peter@evans-evans.com



                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 ERICA M. WELCH,
                                                    Case No. 3:20-cv-00489-CL
                                  Plaintiff,

                        v.                          ORDER FOR FEES UNDER THE
                                                    EQUAL ACCESS TO JUSTICE ACT, 28
 COMMISSIONER, SOCIAL SECURITY                      U.S.C. § 2412(d)
 ADMINISTRATION,

                                  Defendant.


       It is hereby ORDERED that fees in the amount of $5,465.28 shall be awarded to Plaintiff

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). Attorney and paralegal fees in

the amount of $5,465.28 will be paid to Plaintiff’s attorney, subject to verification that Plaintiff

does not have a debt which qualifies for offset against the awarded fees, pursuant to the Treasury

Offset Program as discussed in Astrue v. Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney,

H. Peter Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, WA 98684. If Plaintiff has a

debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff



ORDER FOR EAJA FEES - 1

[3:20-cv-00489-CL]
         Case 3:20-cv-00489-CL          Document 20       Filed 04/06/21    Page 2 of 2




and mailed to Plaintiff’s attorney’s office at the address stated above.

IT IS SO ORDERED.

DATED this _______
              6 day of _________________
                           April         2021.




                                                              Judge Mark D. Clarke
                                                              United States Magistrate Judge



Proposed Order submitted on April 5, 2021.

/s/ H. Peter Evans
H. Peter Evans, OSB 012532
Attorney for Plaintiff




ORDER FOR EAJA FEES - 2
[3:20-cv-00489-CL]
